Citation Nr: 1127135	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for a gastrointestinal disorder, claimed as secondary to bilateral knee and cervical spine disabilities.

5. Entitlement to service connection for sexual dysfunction, claimed as secondary to bilateral knee and cervical spine disabilities.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1976. 

This case was originally before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO) in Jackson, Mississippi.  The benefits sought on appeal were denied in a January 2008 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a Joint Motion for Remand (JMR) filed by both parties to the case, vacating the January 2008 denial and remanding for action consistent with the terms of the JMR.  Although the January 2008 Board decision had also included the issue of entitlement to service connection for kidney disease, the Veteran expressly abandoned that issue before the Court.  As such, the Court dismissed the issue of entitlement to service connection for kidney disease in the February 2009 Order.  The case was remanded by the Board in May 2009 and September 2010 for additional development and to address the concerns raised in the JMR, and the case is now ready for appellate review.   


FINDINGS OF FACT

1.  The Veteran's right knee disorder did not manifest during service and is not related to a disease or injury in service.

2.  The Veteran's left knee disorder did not manifest during service and is not related to a disease or injury in service.

3.  The Veteran's cervical spine disorder did not manifest during service and is not related to a disease or injury in service.

4.  The Veteran's gastrointestinal disorder is not related to a disease or injury in service and is not causally related to or aggravated by a service-connected disability.

5.  The Veteran's sexual dysfunction is not related to a disease or injury in service and is not causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A left knee disorder was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A cervical spine disorder was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A gastrointestinal disorder was not incurred in or aggravated by active service, and is not proximately due to or the result of a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  Sexual dysfunction was not incurred in or aggravated by active service, and is not proximately due to or the result of a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letters dated in November 2002 and December 2003 that informed the Veteran of the information and evidence necessary to prevail in his claim.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  Finally, the Veteran was provided with a VA examination in August 2009 accompanied by an addendum in October 2010 that includes the medical information and opinion necessary to address the concerns of the JMR as requested in the prior Board remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established for that portion of a disability resulting from aggravation by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Knee and Cervical Spine Disorders

The Veteran's DD Form 214 documents receipt of the Parachutist Badge and the Veteran testified at a the September 2004 hearing that he made more than fifty parachute jumps while in service.  The Veteran attributes his bilateral knee disabilities to the recurrent musculoskeletal strain associated with parachute jumps.  More recently, the Veteran has attested to knee injuries caused by improper landings during active service.  The Veteran attributes his current cervical spine disability to accumulated wear and tear caused by the parachute jumps he performed during active service.  

Service treatment records reveal no complaints of or treatment for pain or injury affecting either the knees or the cervical spine.  The Veteran's October 1973 enlistment examination report reflects no lower extremity or musculoskeletal abnormalities affecting the Veteran's knees or spine, and he denied a history of "trick" or locked knees, painful joints, or recurrent back pain on his personal report of medical history.  The Veteran's separation examination is not of record; however, he reported no changes in his medical condition at separation from service in December 1976.

The Veteran has submitted a statement from his private physician, Dr. Pace, which indicates he has been in treatment since the 1980's.  In a January 2000 statement, this physician indicated that he and the Veteran went "back many years, to 1960" with the Veteran having "always been a big, strong, hard working man who had very few limits."  Dr. Pace noted that the Veteran had a right knee arthroscopy in 1986.  In separate medical opinion statements, Dr. Pace explained that the Veteran's knees were "all used up" and requested that the Veteran's disabilities "be considered as having some service connection due to the wear and tear to his neck, back, and limbs from jumping."

A private treatment report dated in February 2002 notes the Veterans describing a sharp stinging pain in the back of the neck.  The impression at that time included a herniated cervical disc and synovitis of the knees.  Another private treatment report dated in August 2002 reflects an impression of degenerative arthritis of the right knee, synovitis of the knees, and arthritis of the spine.  Reference was made on this report to the Veteran sustaining injuries that date back to paratroop jumping in service, with the Veteran stating that he had 123 jumps and hurt his knees, feet, ankles, and neck.  July 2003 VA outpatient treatment records note a reported history of neck pain with onset in 2001 and a post service history of being hit in the neck with drill pipes on several occasions while working after service.  This report also noted "[p]roblems with right knee in service (paratrooper)."   

The Veteran underwent a VA general medical examination in October 2005.  He reported active military service as a paratrooper and attested to a history of knee injuries incurred while performing parachute jumps, although he denied seeking medical attention at the time of his injuries.  After performing a clinical examination, the examiner noted that the Veteran's right knee was within normal limits, status-post arthroscopic surgery.  The examiner diagnosed synovitis and torn medial meniscus of the left knee.  The Veteran also reported spontaneous onset of neck pain in 1986, which gradually worsened over the years, and he described radiating pain from the neck into the bilateral upper extremities.  X-rays of the cervical spine revealed degenerative changes with anterior spurring at C3-4 and C5-6.  After performing a clinical examination, the examiner diagnosed degenerative arthrosis of the cervical spine.  The examiner was unable to formulate an opinion regarding whether the Veteran's knee or cervical spine disabilities were incurred in service as a result of musculoskeletal damage caused by performing parachute jumps.  The examiner explained that he was unable to render an opinion without resorting to mere speculation.  

The Veteran was afforded a VA examination in August 2009.  Following a review of the clinical evidence and examination of the Veteran, the conclusion was as follows:

Regarding the requested opinion, the available medical records have been extensively reviewed.  Per the [V]eteran's history, he sustained a right knee injury secondary to a jump while in the military.  Unfortunately, I have no documentation of an injury to the right knee.  He denied any injuries to the neck or left knee secondary to the parachute jump landings and there is no documentation of any such injuries.  Based upon the available documentation and evidence of record, it is not as likely as not that his present neck and knee conditions are the direct and proximate result of any incident or occurrence in the military.  In the absence of such documentation, as the previous examiner opined, it would be resorting to mere speculation to opine otherwise.  

In response to the request in the September 2010 remand that the examiner provide an amended opinion as to whether repeated parachute jumping in service caused neck or knee disabilities regardless of whether acute knee or neck injures were sustained in service, the same examiner who provided the August 2009 opinion rendered the following opinion in October 2010 after summarizing the pertinent clinical history in the provided claims files:    

To address the specific issue of the BVA remand, I would point out that I in fact did consider whether mere repeated parachute jumps in the service, regardless of whether or not they resulted in acute knee or neck injury at the time[,] could be the cause of the Veteran's current knee disabilities.  In the absence of any medical documentations of any injury in his service medical records, it would be resorting to nothing more than mere speculation to state that the history of "mere repeated parachute jumps in the service" were the direct and proximate cause of any of his later joint complaints.  Degenerative joint disease is exceedingly common in the population at large.  This gentleman is 56 years of age at this time.  It is noted that when he went into the military that he enlisted shortly before his 20th birthday and was discharged shortly after his 23rd birthday.  It is now over 30 years later and it is more likely than not that the degenerative changes are associated with the wear and tear of the aging process, rather than the fact that he was a paratrooper in the service.  

In addition, it is noted in his records that this gentleman is 72 inches tall and weights 287 pounds.  Undoubtedly, he is putting a lot of stress on his weight bearing joints.  He has also previously reported being hit in the neck at various times while working in the oil fields by drill pipes.  As such, based upon the totality of the evidence of record, I think that it is unlikely that his currently shown knee problems and cervical spine disability are the direct and proximate result of any incident or occurrence in the military, including his service as a paratrooper.  

The medical evidence of record establishes a diagnosis of a current left knee disorder manifested by synovitis with a torn medial meniscus.  The medical evidence also establishes a diagnosis of a current right knee disorder status-post arthroscopic surgery.  A current cervical spine disability, to include degenerative arthrosis of the cervical spine, is also demonstrated.   The question is whether the Veteran's knee or cervical spine disabilities are related to service in any way.

As indicated, review of the available service treatment records reflect no reports of pain or injury affecting either knee or the cervical spine during service, and no qualifying defects were noted at separation from service.  During the Veteran's September 2004 personal hearing, he attested to receiving medical treatment for his knee disabilities prior to the 1986 surgery, however, those medical treatment records are not available.  There is no competent medical evidence reflecting treatment for chronic pathology affecting either knee prior to 1986, which is approximately ten years after discharge from active duty.  With respect to his neck, he testified at this hearing that he could not "really pinpoint" when neck pain began, and when neck pain was first described in the clinical records dated in 2002 and 2003, reference was made to a post-service onset of neck pain as a result of being struck with drills while the Veteran was working.  This lengthy period without treatment and lack of documented evidence of continuity of symptomatology weighs against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, since arthritis did not manifest within one year from the date of separation from active service, the Veteran's knee and neck disabilities cannot be presumed under law to have had their incurrence during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's contention that a relationship exists between his current knee and cervical spine disabilities, and his period of active service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

With respect to the assertions by the Veteran linking current knee and cervical spine disability to service, such assertions cannot be used to establish a claim as a layperson is not competent to render a medical opinion regarding the etiology of disorders and disabilities.  In addition, the Board finds that the Veteran's contentions regarding the etiological relationship, to include the history provide to private and VA examiners as referenced above, between his current knee and neck disabilities and injuries incurred during service to not be credible given the content of his service records and the lack of documented evidence of continuity of treatment.  More specifically, while the Veteran has attested to sustaining bilateral knee injuries during active service, and testified to reporting a right knee injury at separation from service during his September 2004 personal hearing, the service treatment records reflect no complaints of knee pain or treatment for knee injuries during active service.  Further, after performing a clinical examination and reviewing the claims folder, the VA physician provided a definitive opinion in August 2009 as amended in October 2010 as set forth above that found not relationship between parachute jumps during service and current knee or neck disability.   

When weighted against the Veteran's private physician's remark that his disabilities could be considered as having some connection to the parachute jumps performed in service, the definitive VA opinion as set forth above is of greater probative value, as Dr. Pace's opinion essentially only infers a relationship to service, such that there is no more than a possibility that the Veteran's current knee and neck disorders are related to service.  Such a tentative comment does not establish a nexus to service and as it is not accompanied with a rationale supported by a complete consideration of the pertinent history as is the case with the VA opinions obtained by remand, the Board finds that its probative value is outweighed by these negative VA opinions.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In short, the Board finds the preponderance of the evidence to be against the Veteran's claims of service connection for knee and cervical spine disabilities; as such, the doctrine of reasonable doubt is not for application and these claims must be denied. 
 
Gastrointestinal Disorder and Sexual Dysfunction

The Veteran seeks service connection for a gastrointestinal disorder and sexual dysfunction which he relates to the side effects of the medications he takes to manage his musculoskeletal disorders.

At the VA general medical examination in October 2005, the Veteran reported a lack of sexual desire in the preceding year due to his inability to maintain an erection.  He also reported subjective complaints of gas formation, bloating, and acid reflux related to his gastrointestinal disorder.  After performing a clinical examination, the examiner diagnosed gastroesophageal reflux disease (GERD) and erectile dysfunction.  The examiner noted that the Veteran's sexual dysfunction is more likely than not secondary to depression, anti-depressant medications, or other medications.  In addition, the examiner determined that the Veteran's GERD is most likely caused by his use of non-steroidal anti-inflammatory medications (NSAIDs).

The medical evidence of record establishes a current diagnosis of erectile dysfunction and GERD.  The question is whether the Veteran's claimed disabilities are related to either active service or a service-connected disability.

A review of the Veteran's service treatment records reflects no complaints of or treatment for a gastrointestinal disorder or erectile dysfunction during service. Although the Veteran's separation examination is not of record, he reported no changes in his medical condition at separation from service in December 1976.

The Veteran does not attest to the onset of either a gastrointestinal disorder or sexual dysfunction in service, and neither condition was noted at separation from service.  The first complaints of a gastrointestinal disorder are noted in private medical records dated December 2001, approximately 25 years after separation from service.  The Veteran reports onset of erectile dysfunction in 2003, approximately 27 years after discharge from service.  Despite competent medical evidence of current disabilities, direct service connection, based upon incurrence during active service, is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The lengthy period without treatment and lack of documented evidence of continuity of symptomatology weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the Board finds that an etiological relationship between the Veteran's service and current gastrointestinal disorder and erectile dysfunction is not shown. After performing a clinical examination and reviewing the claim folder, a VA physician has concluded that the Veteran's sexual dysfunction is most likely related to either depression or medication.  The examiner further concluded that the gastrointestinal disorder currently shown is most likely caused by the Veteran's use of NSAIDS.  Thus, no connection to service is shown by the medical evidence of record.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

To the extent that the Veteran contends that service connection for a gastrointestinal disorder and sexual dysfunction is warranted because these disabilities are secondary to his bilateral knee and cervical spine disabilities, since service connection is not in effect for any of the aforementioned disorders and was denied in the above decision, there is no basis to establish service connection for disability as secondary to these disabilities.  Accordingly, service connection for a gastrointestinal disorder and sexual dysfunction is denied.  In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a gastrointestinal disorder and sexual dysfunction, the doctrine is not for application.  
 

ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a gastrointestinal disorder, claimed as secondary to bilateral knee and cervical spine disabilities is denied.

Entitlement to service connection for sexual dysfunction, claimed as secondary to bilateral knee and cervical spine disabilities is denied.


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


